Title: Thomas Jefferson to James Monroe, 4 February 1816
From: Jefferson, Thomas
To: Monroe, James


          
            Dear Sir
            Monticello Feb. 4. 16.
          
          Your letter covering that of Genl Scott is recieved, and his is now returned. I am very thankful for these communications. from 40. years experience of the wretched guesswork of the newspapers of what is not done in open day light, and of their falsehood even as to that, I rarely think them worth reading, & almost never worth notice. a ray therefore now & then from the fountain of light is like sight restored to the blind. it tells me where I am; and that to a mariner who has long been without sight of land or sun, is a rallying of reckoning which places him at ease. the ground you have taken with Spain is sound in every part. it is the true ground especially, as to the South Americans. when subjects are able to maintain themselves in the field they are then an independant power, as to all neutral nations, are entitled to their commerce, and to protection within their limits. every kindness which can be shewn the South-Americans, every friendly office and aid within the limits of the law of nations, I would extend to them, without fearing Spain or her Swiss auxiliaries. for this is but an assertion of our own independance. but to join in their war, as Genl Scott proposes, and to which even some members of Congress seem to squint is what we ought not to do as yet. on the question of our interest in their independance, were that alone a sufficient motive of action, much may be said on both sides. when they are free, they will drive every article of our produce from every market by underselling it, and change the condition of our existence, forcing us into other habits and pursuits.we shall have indeed in exchange some commerce with them, but in what I know not, for we shall have nothing to offer which they cannot raise cheaper; and their separation from Spain seals our everlasting peace with her. on the other hand, so long as they are dependant, Spain, from her jealousy, of us is our natural enemy, and always in either open or secret hostility with us. these countries too, in war, will be a powerful weight in her scale, and, in peace, totally shut to us. interest then, on the whole, would wish their independance, and justice makes the wish a duty. they have a right to be free, and we a right to aid them, as a strong man has a right to assist a weak one assailed by a robber or murderer. that a war is brewing between us and Spain cannot be doubted. when that disposition is matured on both sides, and open rupture can no longer be deferred, then will be the time for our joining the South Americans, and entering into treaties of alliance with them. there will then be but one opinion, at home or abroad, that we shall be justifiable in chusing to have them with us, rather than against us. in the mean time they will have organised regular governments, and perhaps have formed themselves into one or more confederacies: more than one, I hope, as in single mass they would be a very formidable neighbor. the geography of their country seems to indicate three; 1. what is North of the isthmus. 2. what is South of it on the Atlantic: and 3. the Southern part on the Pacific. in this form we might be the balancing power.à propos of the dispute with Spain, as to the boundary of Louisiana. on our acquisition of that country, there was found in possession of the family of the late Govr Messier a most valuable and original MS. history of the settlement of Louisiana by the French, written by Bernard de la Harpe, a principal agent thro’ the whole of it. it commences with the first permanent settlement of 1699. (that by de la Sale in 1684. having been broken up) and continues to 1723. and shews clearly the continual claim of France to the province of Texas as far as the Rio Bravo, and to all the waters running into the Missisipi, and how, by the roguery of St Denis, an agent of Crozat the merchant to whom the colony was granted for 10. years the settlements of the Spaniards at Nacogdoches, Adaïs, Assinaÿs and Natchitoches were fraudulently invited & connived at. Crozat’s object was commerce, and especially Contraband with the Spaniards, and these posts were settled as convenient smuggling stages on the way to Mexico. the history bears such marks of authenticity as place it beyond question. Govr Claiborne obtained the MS. for us, and thinking it too hazardous to risk it’s loss by the way, unless a copy were retained, he had a copy taken. the original having arrived safe at Washington, he sent me the copy, which I now have. is the original still in your office? or was it among the papers burnt by the British? if lost, I will send you my copy; if preserved, it is my wish to deposit the copy for safe keeping with the Philosophical society at Philadelphia, where it will be safer than on my shelves. I do not mean that any part of this letter shall give to yourself the trouble of an answer; only desire mr Graham to see if the original still exists in your office, and to drop me a line saying yea, or nay; and I shall know what to do. indeed the MS. ought to be printed, and I see a note to my copy which shews it has been in contemplation, & that it was computed to be of 20. sheets @ 16.D. a sheet for 320. copies, which would sell at 1.D. a piece and reimburse the expence.
          On the question of giving to La Motte the Consulship of Havre, I know the obstacle of the Senate. their determination to appoint natives only is generally proper, but not always. these places are for the most part of little consequence to the public; and if they can be made resources of profit to our ex-military worthies, they are so far advantageous. you and I however know that one of these raw novices, knowing nothing of the laws or authorities of his port, nor speaking a word of it’s language, is of no more account than the 5th wheel of a coach. had the Senate a power of removing as well as of rejecting, I should have fears, from their foreign antipathies for my old friend Cathalan, Consul at Marseilles. his father was appointed by Dr Franklin, early in the revolutionary war, but being old, the business was done by the son. on the establishment of our present government, the commission was given by Genl Washington to the son, at the request of the father. he has been the Consul now 26. years, and has done it’s duties nearly 40. years. he is a man of understanding, integrity, zeal, of high mercantile standing, an early citizen of the US. and speaks & writes our language as fluently as French. his conduct in office has been without a fault. I have known him personally and intimately for 30. years, have a great and affectionate esteem for him, and should feel as much hurt were he to be removed, as if removed myself from an office. but I trust he is out of the reach of the Senate, and secure under the wings of the Executive government. let me recommend him to your particular care and patronage, as well deserving it, and end the trouble of reading a long letter with assurances of my constant & affectionate friendship.
          Th: Jefferson
         